Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our reportdated March 6, 2009 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in SIGA Technologies Inc.'s Annual Report on Form 10-K for the year ended December 31, 2008. We also consent to the reference to us under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers New York, New York October
